The three defendants were charged in the First recorder's court of the city of New Orleans with violating Ordinance No. 13974, C.S., amending Ordinance No. 1025, A.S., for *Page 114 
the suppression and punishment of vagrancy in the municipality. Defendants were convicted, and each was sentenced to pay a fine of $10, or, in default of payment, to be imprisoned for a period of thirty days.
Defendants appealed, grounding their appeal on the alleged unconstitutionality of the ordinance under which they are being prosecuted. But the record does not show that the question was raised and determined in the court below, and, for that reason, the appellee has moved to dismiss the appeal.
The motion to dismiss must be sustained. Under our settled jurisprudence, this court will not entertain an appeal based on the alleged unconstitutionality of a municipal ordinance, unless it clearly appears that the issue was presented and passed on in the court below. See authorities cited in City of New Orleans v. Dunlap (La. Sup.) 150 So. 847, this day decided.
For the reasons assigned, the motion to dismiss is sustained, and the appeal herein is dismissed.